118 U.S. 37 (1886)
SOUTH BOSTON IRON COMPANY
v.
UNITED STATES.
Supreme Court of United States.
Argued April 8, 1886.
Decided April 19, 1886.
APPEAL FROM THE COURT OF CLAIMS.
*42 Mr. John C. Fay for appellant.
Mr. Solicitor General for appellee submitted on his brief.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
In Clark v. The United States, 95 U.S. 539, it was decided that, to bind the United States, contracts by the Navy Department must be in writing, and signed by the contracting parties. Such, in the opinion of the court, was the effect of the act of June 2, 1862, 12 Stat. 411, ch. 93, now in force as §§ 3744-3747 and §§ 512-515 of the Revised Statutes. An effort has been made in this case to show a contract in writing, but we agree entirely with the Court of Claims that the papers relied on for that purpose are nothing more in law or in fact than the preliminary memoranda made by the parties for use in preparing a contract for execution in the form required by law. This was never done, and, therefore, the United States never became bound. Within a very few days after the memoranda were made the whole matter was abandoned by the Department, and the Iron Company has neither performed any of the work which was referred to, nor has it ever been called on to do so.
The judgment is
Affirmed.